Citation Nr: 0813922	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, initially evaluated as 10 percent disabling and 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for migraine headaches and denied entitlement to a TDIU.

In an April 2006 rating decision, the St. Petersburg RO 
increased the veteran's disability rating for migraine 
headaches from 10 percent to 30 percent, effective December 
8, 2004.  

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected migraine headaches, which are currently rated as 30 
percent disabling.  He is also seeking a total disability 
rating based on individual unemployability (TDIU).
 
Regarding the claim for migraine headaches, the Board notes 
that the veteran's initial 10 percent disability rating was 
assigned for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.125a, Diagnostic Code (DC) 8100.  The 
veteran's current 30 percent rating is assigned for migraines 
with characteristic prostrating attacks averaging once a 
month over the last several months.  This diagnostic code 
also allows for a 50 percent disability rating for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.  

VA medical records reflect that the veteran has been treated 
for migraines since his July 2003 separation from service.  
In July 2003, the veteran reported having a headache of 8/10 
severity for the past day.  He had nausea and 
photosensitivity, and his symptoms were not improved with 
Lorcet.  Later that month, he complained of having had a 
pulsatile, right-sided migraine that was associated with 
nausea and photophobia for the past three days.  Another July 
2003 record lists medications that were being used to treat 
the veteran's migraines and states that the veteran's 
headaches were occurring three times per week.  They improved 
with darkness, sleep, and noise avoidance.  Imitrex helped 
with the acute symptoms.  An April 2004 record notes that the 
veteran's symptoms lasted more than an hour and describes the 
same treatment of darkness, sleep, and noise avoidance.  

At a December 2004 VA examination, the veteran reported 
having had episodic headaches approximately three to four 
times weekly since his separation from service.  The 
headaches were described as always being right-sided and non-
throbbing, but steady and lasting two to six hours at a time.  
The examination report indicates the veteran had associated 
nausea, photophobia, hyperacusis, and occasional associated 
rhinitis.  The veteran had been on various prophylactic 
medication without relief.  He stated he cannot function when 
he has these headaches.  The veteran was noted to take 
Imitrex as needed with rare mild relief.  He stated he was 
affected in the sense that he was afraid of travelling far 
from home.  He stated that his headaches caused him to leave 
work when he was employed.  The report notes that, when the 
headaches occurred, the veteran took Imitrex and attempted to 
sleep them off in a dark, quiet room.  There was no evidence 
of incapacitation.  

A June 2005 VA medical record notes the veteran was taking 
Topamax for his migraines despite being told to discontinue 
after he reported blurred vision.  A July 2005 record 
reflects the veteran called with a migraine headache and his 
current medication regimen was not working for him.  He was 
advised to go to the emergency room, but he said he had just 
taken some medicine and would probably go to bed soon and 
sleep the migraine off.  The veteran was again seen in July 
2005 for a migraine of 10/10 severity.  He was given pain 
medication and later reported his migraine was at 6/10 
severity.  Another July 2005 record states that the veteran 
found Zomig to be effective in helping his intermittent 
migraines subside after several hours.  However, a change in 
medication from Topamax to Lamotrigine was noted to have 
increased the frequency of the veteran's migraine headaches 
from three to four times per month before the change to three 
to four times per week after the change.  There was no change 
in the nature or location of the headaches.  Later that 
month, he was seen for a right-sided, throbbing migraine with 
associated nausea and photophobia that had lasted two weeks.  
His medication had provided little relief.

The veteran called complaining of uncontrolled migraines and 
depression in November 2005 and stated that he had missed a 
previous appointment because he had just returned to the 
United States.  He was hoping that treatment for depression 
would help with his migraines.  A January 2006 record notes 
that the veteran complained of having more migraines of 
increasing intensity and frequency.  

As suggested above, the difference between a 10 percent or 30 
percent disability rating and a 50 percent rating depends on 
the frequency, severity, and duration of the characteristic 
prostrating attacks and whether they are productive of severe 
economic inadaptability.  

At the present time, the Board does not have enough 
information to accurately assess the whether the veteran's 
lay reports of migraines may be characterized as "very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability" to warrant a 
50 percent rating.  



Furthermore, the veteran's testimony and his July 2005 VA 
medical records indicate that the veteran's headaches may 
have increased in severity since his December 2004 VA 
examination.  The duty to provide a contemporaneous 
examination arises when the evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); 38 C.F.R. § 3.327(a) (2006).  Thus, the Board 
believes a new VA examination is warranted.

The issue of whether the veteran is entitled to a TDIU cannot 
be resolved before a determination is made on the proper 
disability rating for the veteran's migraine headaches.  As 
such, the Board finds that these issues are inextricably 
intertwined, and the Board will defer consideration of the 
claim of entitlement to a TDIU pending completion of the 
above development.

In addition, the veteran should be sent a letter that 
complies with the notification requirements for 
substantiating an increased rating claim under Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This notice should 
include the rating criteria for migraine 
headaches listed under 38 C.F.R. § 4.124a, 
DC 8100.

2.  The AMC should request any additional 
treatment records that may be available 
from the Bay Pines VA Health Care System.

3.  The AMC should arrange for the veteran 
to undergo a VA examination to determine 
the severity of his service-connected 
migraine headaches.  All indicated tests 
and studies should be conducted and the 
findings should be reported in detail.  
The claims folder and a copy of this 
REMAND should be made available to and be 
reviewed by the examiner.  The examiner 
should indicate that the folder was 
reviewed.  

The examiner should discuss whether any of 
the veteran's attacks may be characterized 
as prostrating and, if so, should describe 
the frequency of the prostrating attacks.  
The examiner is also asked to otherwise 
describe the severity and the duration of 
the veteran's attacks and to describe the 
effect, if any, these attacks have had on 
the veteran's ability to secure and 
maintain employment.  The examiner should 
specifically discuss whether the veteran's 
attacks appear to have increased in 
frequency, severity, or duration over time 
and, if possible, should pinpoint when any 
such changes occurred.  The examiner 
should provide a rationale for all 
conclusions.  

4.  After the above has been completed, 
and after any other development in 
connection with either claim that is 
deemed appropriate, the AMC should 
readjudicate the issues on appeal.  If an 
issue on appeal continues to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



